In an action to compel specific performance of a real estate contract, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Hall, J.), dated February 1, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the purported oral contract for the purchase of the subject real property is unenforceable (see General Obligations Law § 5-703 [1]; Ghura v Islip Resource Recovery Agency, 122 AD2d 106). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.